Citation Nr: 0803265	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  07-18 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 13, 
2005, for the award of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1943 to August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

By correspondence dated January 18, 2008, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not include a diagnosis of 
PTSD.

3.  The veteran's informal claim for entitlement to TDIU was 
received by VA on June 13, 2005; there is no indication of an 
unadjudicated formal or informal claim for TDIU prior to that 
date and no factually ascertainable evidence demonstrating 
the veteran was unemployable as a result of his service-
connected disabilities in the year prior to that claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  The criteria for an effective date earlier than June 13, 
2005, for the award of TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in July 2004, August 2004, and December 2005.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in October 2007.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.



Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

Service medical records show the veteran had honorable 
service during World War II and that he received medals and 
awards including the American Theater Medal, the Asiatic 
Pacific Medal, the Navy Unit Commendation Ribbon, and the 
Victory Medal.  Records show he had foreign and/or sea 
service during the war.  Service medical records are negative 
for complaint, diagnosis, or treatment for any psychiatric 
disorders.

In correspondence dated in May 2004 the veteran requested 
entitlement to service connection for PTSD.  In 
correspondence dated in July 2004 he withdrew his PTSD claim 
and reported he had an anxiety disorder as a result of his 
service-connected skin disability.  In subsequent statements 
he requested his PTSD claim be reopened and reported he had 
been hospitalized overseas including for PTSD.

VA treatment records dated in August 2004 noted the veteran 
was a current resident of the domiciliary.  He reported he 
had a long history of anxiety problems and that he had been 
given Valium for the disorder in the 1940's and 1950's.  He 
stated he served in the Asian Pacific theater of operations 
during World War II, but denied having experienced any major 
combat.  He complained of intermittent depression and denied 
having any present nightmares, flashbacks, or intrusive 
thoughts.  He stated he had worked as a piper, welder, and 
roofer and that he could not work due to age which was 
somewhat depressing to him.  The examiner's diagnoses was 
anxiety disorder, not otherwise specified.  

On VA examination in September 2004 the veteran reported that 
he had served in Guam during the war and that he had modified 
aircraft and serviced guns while he was there.  He stated 
there had been a time in his life when he experienced dreams 
and nightmares of his clearing high tension wires.  He also 
reported that once while on guard duty a Japanese soldier had 
attempted to kill him.  He stated he last worked as a 
security guard before moving to the domiciliary unit.  The 
examiner noted the veteran presented in a motorized 
wheelchair.  He was alert, cooperative, and appropriate 
during mental status examination.  His thought content 
revealed anxiety and situational depression because he was 
not able to do things like before.  The diagnosis was anxiety 
disorder which started in service and which was secondary to 
a service-connected skin disorder.  The examiner stated the 
veteran had not been able to work for the past six months 
because of age and that made his anxiety symptoms worse.  

VA examination in January 2005 included a diagnosis of 
generalized anxiety disorder.  The examiner noted the 
disorder dated back to his World War II military experiences 
and had caused him a considerable impairment in social and 
occupational functioning.  It was noted that the veteran was 
usually polite during the interview, but that a few times he 
showed some irritation with the interview questions and 
stated he did not want to answer questions about his history 
because it brought up memories.  The examiner reported the 
veteran denied depression and symptoms of PTSD.  VA 
examination in May 2006 noted the veteran had continued to 
live in the domiciliary and that his anxiety symptoms had 
increased.  A diagnosis of generalized anxiety disorder was 
provided.  

Based upon the evidence of record, the Board finds PTSD was 
not incurred as a result of service.  There is no probative 
evidence of any treatment for PTSD and the available medical 
evidence includes no diagnosis of PTSD.  The January 2005 VA 
examiner also noted there were no reports of PTSD symptoms.  
Although the veteran related the details of an incident 
involving an encounter with an enemy soldier during his 
September 2004 VA examination, the examiner found the 
veteran's Axis I anxiety disorder was incurred as a result of 
his service-connected skin disorder.  

While the veteran may sincerely believe that he has PTSD as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the claim for service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.



Earlier Effective Date Claim
Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable,  (2) Disabilities 
resulting from common etiology or a single accident,  (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric,  (4) Multiple injuries incurred in action, 
or  (5) Multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2007).  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).  

Factual Background and Analysis

VA records show that a November 1947 rating decision 
established service connection for dermatitis of the hands 
and feet.  A 10 percent rating was assigned effective from 
December 13, 1946.

In correspondence received by the RO on August 5, 2004, the 
veteran requested entitlement to service connection for an 
anxiety disorder secondary to his service-connected skin 
disability.  He stated he was unable to work because of 
medication he took for this disorder.

VA treatment records dated in August 2004 noted the veteran 
was a current resident of the domiciliary.  He reported he 
had previously worked as a piper, welder, and roofer and that 
he stated he could not work due to age which was somewhat 
depressing to him.  The diagnoses was anxiety disorder, not 
otherwise specified.  

On VA examination in September 2004 the veteran reported that 
he last worked as a security guard before moving to the 
domiciliary unit.  The examiner noted the veteran presented 
in a motorized wheelchair.  He was alert, cooperative, and 
appropriate during mental status examination.  His thought 
content revealed anxiety and situational depression because 
he was not able to do things like before.  The diagnosis was 
anxiety disorder which started in service and which was 
secondary to a service-connected skin disorder.  The examiner 
stated the veteran had not been able to work for the past six 
months because of age and that made his anxiety symptoms 
worse.  

In an October 2004 rating decision the RO, among other 
things, granted entitlement to service connection for an 
anxiety disorder assigned a 30 percent rating effective from 
May 6, 2004, and denied entitlement to TDIU.  The veteran's 
combined service-connected disability rating was 40 percent.  
The veteran submitted a timely notice of disagreement from 
the TDIU determination; however, in June 2005 correspondence, 
he stated he was not filing a notice of disagreement and that 
he wanted the issue handled as a claim for individual 
unemployability.  

In correspondence received on November 1, 2004, the veteran 
requested his claim for depression and PTSD be reopened.  He 
stated he was unable to work or hold a job because of his 
physical disabilities.

VA examination in January 2005 included a diagnosis of 
generalized anxiety disorder.  The examiner noted the 
disorder dated back to his World War II military experiences 
and had caused him a considerable impairment in social and 
occupational functioning.  A January 2006 VA treatment report 
signed by a clinical psychologist noted the veteran was 
totally and permanently disabled and completely unable to 
work.  

In a February 2005 rating decision the RO granted entitlement 
to an increased 70 percent rating for the veteran's service-
connected anxiety disorder effective from November 1, 2004.  
The veteran's combined service-connected disability rating 
was 70 percent from that date.  

A June 2005 VA field examination report recommended the 
veteran be rated competent for VA compensation payment 
purposes.  It was noted the veteran was considered to be 
unemployable because of his service-connected disabilities.

In correspondence received by the RO on June 13, 2005, the 
veteran requested entitlement to TDIU.  He stated he was 
unable to work because of his disabilities and stated he last 
worked in 1998.  In an application for VA benefits he 
reported he had last worked as a pipe fitter in 1997 and that 
he was prevented from following any substantially gainful 
occupation because of his PTSD and anxiety disorder.  He 
reported he had received a college degree, but provided no 
other information as to education.  

A May 2006 VA examination report noted the veteran had 
continued to live in the domiciliary and that his anxiety 
symptoms had increased.  A diagnosis of generalized anxiety 
disorder was provided.  It was noted that the veteran was 
plagued by his anxiety symptoms on a daily basis and was 
unable to function interpersonally.  A rating action in June 
2006 granted TDIU benefits effective June 13, 2005. 

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the award of 
entitlement to TDIU is not warranted.  The veteran's informal 
claim for entitlement to TDIU was received by VA on June 13, 
2005, and there is no indication of an unadjudicated formal 
or informal claim for TDIU prior to that date.  There is also 
no factually ascertainable evidence demonstrating the veteran 
was unemployable as a result of his service-connected 
disabilities in the year prior to the receipt of that claim.  
In fact, the medical evidence prior to June 2005 indicated 
the veteran was unable to work because of age or physical 
disability.  In his November 1, 2004, correspondence the 
veteran himself stated he had been unable to work or hold a 
job because of his physical disabilities.

It is significant to note that the October 2004 rating 
decision denying entitlement to TDIU became final because the 
appeal was withdrawn by the veteran.  There have been no 
specific claims, nor indication by the record, that any prior 
rating action should be revised due to clear and unmistakable 
error.  Therefore, the veteran's claim must be denied.  The 
preponderance of the evidence is against the claim for an 
earlier effective date.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an effective date earlier than June 13, 2005, 
for the award of TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


